NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
NATIONAL ORGANIZATION OF VETERANS’
ADVOCATES, INC.,
Petition,er,
V.
SECRETARY OF VETERANS AFFAIRS,
Respondent.
PARALYZED VETERANS OF AMERICA,
Petition.er, _ _
V.
SECRETARY OF VETERANS AFFAIRS,
Resp0nden,t.
VETERANS OF MODERN WARFARE
AND NATIONAL VETERANS LEGAL SERVICES
PROGRAM,
Petitioners,
V.
SECRETARY OF VETERANS AFFAIRS,
Resp0n,den,t.
WOUNDED WARRIOR PROJECT
AND VIETNAM VETERANS OF AMERICA,

NATlONAL ORG OF VETERANS ADV V. VA 2
Petitioners,
V.
SECRETARY OF VETERANS AFFAIRS,
Responden.t.
2010-7136, -7139, -7142, 2011-7041
On petition for review pursuant to 38 U.S.C. Section
502
ON MOTION
ORDER
Wounded Warrior Project and Vietnam Veterans of
America’s moves without opposition to consolidate 2011»
7041 with 2010-7136, -7139, -7142.
The movants indicate that they intend to join the brief
filed by the Veterans of Modern Warfare et al."
IT ls ORDERED THAT:
* Because they are represented by the same counsel
as the petitioners in 2010-7142, the movants may not file
a brief separate from the brief filed in that case. The
court transmits a copy of this order to the merits panel to
inform the panel that the brief filed in 2010-7142 is joined
by the petitioners in 2011-7041 and that no separate
opening brief in 2011-7041 is filed

3 NATIONAL ORG 0F VETERANS ADV V. VA
(1) The motion is granted The revised official cap-
tion is reflected above. A copy of this order shall be
transmitted to the merits panel assigned to hear this
matter.
(2) The Secretary should calculate his consolidated
brief due date from the date of filing of this order.
FoR THE CoUeT
JAN 2 l  lsi J an Horbaly
Date J an Horba1y
Clerk
cc: D0uglas J. Rosinski, Esq.
Barton F. Stichman, Esq.
Michael P. Horan E.sq. us Fl D
. ’ .COU
Scott D. Aust1n, Esq. THE FE5gRl'l5iFdll:Rf:bSlf0R
519 am 21 2011
.|AN|'!£`MALY
U|.EH(